Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-26 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 4/16/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/16/2020 is withdrawn.  Claims 16-25 directed to a motor vehicle forecarriage are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Daniel Drexler on 3/2/2021.
The application has been amended as follows: 

3. (Currently Amended) The front fork of a motor vehicle according to claim 2, where the second lining slides axially relative to the first lining, parallel to said first axis and said second sliding axis

17. (Currently Amended) The forecarraiage according to claim 16, wherein the bracket of each said fork is rotatably engaged in said lower end of each upright of the articulated quadrilateral.

18. (Currently Amended) The forecarraiage according to claim 16, wherein [[a]] said bracket of each said fork is fixed to each corresponding first stem in order to control  respective fork, each said bracket is in turn hinged to the respective upright at a relative steering hinge, said steering hinges defining the first and the second steering axes.

19. (Currently Amended) The forecarraiage according to claim 18, wherein a steering tie-rod is each bracket a steering rotation of said forks.

20. (Currently Amended) The forecarraiage according to claim 16, wherein each said fork is rotatably connected to [[a]] the corresponding upright through the interposition of a ‘C’ bracket, each said ‘C’ bracket being hinged to each upright at a pair of pins aligned with each other so as to define the first and second steering axes

21. (Currently Amended) The forecarraiage according to claim 20, wherein  each said ‘C’ bracket engages on the corresponding fork so as to enclose the corresponding upright, and wherein, to allow a shaking movement of the respective wheel the connection between each said ‘C’ bracket and the respective fork allows a relative axial movement parallel to said first axis.

each said ‘C’ bracket is integrally fixed to the second lining of the respective fork and an upper branch of each said of the respective fork, wherein the lower and upper branches of the ‘C’ brackets are integral with each other, and wherein the forks [[is]] are configured so that during a shaking movement, each respective first stem translates with respect to the respective first 

23. (Currently Amended) The forecarraiage according to claim 22, wherein each said first lining is provided with an axial groove to allow s and the upper branches of the ‘C’ brackets.

24. (Currently Amended) The forecarraiage according to claim 20, wherein each said ‘C’ bracket is a steering tie-rod that is mechanically connected to a handlebar of the motor vehicle rotatable around a central column.

The following is an examiner’s statement of reasons for allowance: Applicant’s Arguments are found persuasive, more specifically, see pages 8-10 of the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845.  The examiner can normally be reached on Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONAN D. DUDA/
Examiner
Art Unit 3611


/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611